DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 73-77 and 79-82 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Innovative Eyelash Curler (Applicant submitted NPL).
Innovative Eyelash Curler discloses an applicator comprising a pair of opposing arms each arm comprising an end wherein the pair of opposing arms are joined to each other at the respective end to form a common end of the applicator a grasping portion having a concave shape and configured to grasp one or more of the lash extensions; a medial portion positioned between and connected to the end and a coating disposed on at least part of the grasping portion (page 3-page 4). Claims 74 and 80: the coating is non-stick coating and includes rubber (page 4). Claim 75: each arm of the applicator the medial portion and the grasping portion longitudinally extend toward the end (page 4). Claim 76: each arm comprises a first side opposite a second side, and an interior surface opposite an exterior surface, where the interior surface the exterior surface extends between the first side and the second side (page 3-4). Claim 77: the coating is disposed on at least part of the first side, the second side, the exterior surface, and the interior surface of the grasping portion (page 3-4). Claim 79: at least part of the grasping portion is convex on the first side and concave on the second side (page 3-4). Claim 81: the coating is only on the grasping portion (page 3-4). Claim 82: the coating is configured to provide a friction enhancement to grasp the one or more lash extensions (i.e. rubbers characteristic tract is friction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innovative Eyelash Curler (Applicant submitted NPL).
Innovative Eyelash Curler discloses the claimed invention except for the coating is disposed on the interior surface of the grasping portion and not disposed on at least a part of the exterior surface of the grasping portion.  It would have been an obvious matter of design choice to have the coating be located only on the interior surface, since applicant has not disclosed that have the coating on the interior surface only solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the coating on both the exterior surface and interior surface.

Claim(s) 41-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder et al. (US 2018/0352886).
Schroeder et al. disclose kit comprising an applicator (14) comprising a pair of opposing arms each arm (10) having a grasping portion (15); and a pair of socks (7) mounted onto the grasping portion each sock having a tubular body comprising a first end portion and a second end portion opposite the first end portion; and an inner channel wherein the first end portion comprises an opening to the inner channel (see Figure 9; paragraph 41). Claims 42 and 59: the tubular body comprises an outer surface having an interior side, an exterior side opposite the interior side, a top side, and a bottom side opposite the top side (Figure 5). Claims 43 and 60: the interior side of the outer surface of the tubular body is substantially flat (Figure 4). Claims 47 and 64: the second end portion comprises a closed end (Figure 4). Claims 49 and 65: the sock (7) has a lateral cross-section that is polygonal (see Figure 8). Claims 48 and 66: the sock (7) has a symmetrical lateral cross-section (see Figure 8). Claims 50 and 67: each sock is configured to removably mount on the respective grasping portion of the applicator (Figure 9). Claims 51 and 68: each sock is conjured to secure onto the respective grasping portion u sing a friction fit (paragraph 46).  Claims 52 and 69: the inner channel of the tubular body is configured such that at least part of the respective grasping portion of the applicator is insertable into the inner channel from the opening (Figure 4). Claims 53 and 70: each sock is monolithically formed of a same material (Figure 5). Claims 54 and 71: each sock comprises a pliable material that adjust to a misalignment to the respective grasping portions of the applicator (Figure 8; paragraph 46). 

Schroeder et al. disclose the claimed invention except for the sock is longitudinally non-rectilinear, the sock is longitudinally arcuate with a bottom side is concave and the top side is convex, the sock includes silicon. It would have been an obvious matter of design choice to have the sock be longitudinally non-rectilinear and arcuate, since changing the shape of the device to match the curvature of the user’s eye in the longitudinal direction would be well within the general skill of a worker in the art. (see prior art by Innovative Eyelash Curler).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to have the sock be made from silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim(s) 41-82 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
7/6/2022